Title: From James Madison to Eleuthère Irénée DuPont, 18 November 1811
From: Madison, James
To: DuPont, Eleuthère Irénée


Sir
Washington Novr. 18. 1811
In consequence of a wish expressed by your father in the last letter recd. from him, I mention to you, that a public vessel will sail in a few days from N. York for France, and that any letters you may wish to forward to him, will be taken charge of by the Bearer of dispatches to Mr. Barlow, if previously lodged with the Collector of that Port. No time therefore is to be lost in sending letters on to the Collector. Your father wished also, that any remittances from you, might pass to him thro’ our Treasury. But I learn from Mr. Gallatin, that this cannot be effected. Accept my friendly respects
James Madison
